DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because a bracket should embrace the illustrations of Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100, 200, w.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) 
Specification
The disclosure is objected to because of the following informalities:
The specification recites “the first surface 26 and the second surface 26 of the inner seal member 12”; however, it is not clear to the Examiner what this means.
The specification recites “recesses 16 formed in the first surface 18” and “the recesses 16 formed in the second surface 18”; however, both statements cannot be correct.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5722667, Lim et al.
	In regards to claim 1, in Figures 1-2 and paragraphs detailing said figures, Lim et al disclose a seal assembly for an air conditioning system comprising: an annular inner seal member (20) ; and an annular outer seal member (10) coupled to the inner seal member, the outer seal member having a first recess (18) formed in a first surface thereof, the first recess transitioning between a substantially closed configuration when the outer seal member is compressed and a substantially open configuration when the outer seal member is decompressed.
In regards to claim, in Figures 1-2 and paragraphs detailing said figures, Lim et al disclose a gas is embedded in the outer seal member by sorption and released from the outer seal member through the first recess in the open configuration.
Note, sorption is given little patentable weight. Applicant is invited to file a new chemical/method application to receive full patentable weight for sorption.
	In regards to claim 3, in Figures 1-2 and paragraphs detailing said figures, Lim et al disclose a second recess is formed in a second surface of the outer seal member.
	In regards to claim 4, in Figures 1-2 and paragraphs detailing said figures, Lim et al disclose the second recess is aligned with the first recess.
	In regards to claim 5, in Figures 1-2 and paragraphs detailing said figures, Lim et al disclose the first recess is one of an oblong slot, a cylindrical recess, and a continuous annular slot.
Allowable Subject Matter
6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a block fitting assembly comprising: a block fitting configured as one of a female block fitting and a male block fitting, the block fitting receiving a tube conveying a refrigerant; and a seal assembly engaging the block fitting, the seal assembly including an annular elastomeric seal member having a plurality of recesses formed therein, the elastomeric seal having gases from the refrigerant embedded therein from a sorption process, the elastomeric seal releasing the gases through the plurality of recesses.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679